DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Reply filed on 29 June 2022 (“Reply”).  As directed in the Reply:
	Claims 2, 5-14, 16-18 have been amended;
	Claims 1, 3, 4, and 15 have been cancelled; and 
	Claims 19-24 have been added.  
Thus, Claims 2, 5-14, 16-24 are presently pending in this application, with Claim 18 having been previously withdrawn from consideration.

	Any objection or rejection from the prior Action not repeated in the current Action has been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
Applicant’s arguments with respect to Claims 2, 5-14, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are again objected to because of the following informalities:
	in Figs. 1 and 2, ref. no. 130 still indicates a catheter hub, not the flash chamber; and
	as amended, para. [0028] now states, “[t]raditional grip locations 131, 133, as illustrated in Figure 6, . . . “, but ref. nos. 131 and 133 are not shown in Fig. 6.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or revision of the Specification, are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed in the Reply is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the change from “at” to “near” in para. [0027]: “The guidewire 124 is originally disposed in the needle 134 above the needle hole 135 located [[at]] near the top of the chamber 130.”
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 2 and 5, the identification of the guidewheel inner and outer surfaces; and
Claim 7, line 3, “a grip.”

The disclosure is objected to because of the following informalities:
para. [0028] now states, “[t]raditional grip locations 131, 133, as illustrated in Figure 6, . . . “, but ref. nos. 131 and 133 are not shown in Fig. 6.

Appropriate correction is required.

Claim Objections
Claims 2, 5, 6, 12, 16, and 23 are objected to because of the following informalities:

	Claim 2, 
		line 4, “a guidewire is” is written in the present tense, while the balance of the claim’s sentence is written in the past tense;
		line 12, “to” should be “into;”
	Claim 5, 
		lines 1-2, the preamble states, “using an IV catheter with a guidewire and a catheter” and it thus appears that there may be both an IV catheter and another catheter involved in the method; 
		line 3, “a” is missing before “guide wheel;”
	Claim 6, line 11, “are” should be “is;”
	Claim 12, line 13, “the” is missing before “passageway;”
	Claim 16, line 2, “a” is missing before “ball;” and
	Claim 23, line 2, “is” is missing before “disposed.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 10, 11, 19, 20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 2, lines 9-10, now recites, “. . . move the guidewire without the user contacting the inner surface. . . ”.  Claim 5, lines 3-5, now recites, “. . . contacting . . . without contacting an inner surface of the guide wheel. . . “.  There is no support in the application as-filed for this subject matter, and therefore that the inventors had possession of this subject matter as of the filing date of the application.
	Claims 10, 11, 19, 20, and 23 are rejected as depending from Claim 2 and not curing this defect.

Claims 10, 12-14, 21, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, lines 1 and 2, the clause, “wherein a user is a medically trained person” renders the scope of the claim unclear because it is not clear how identifying a possible user of the claimed apparatus imposes a structural or functional limitation on the claim, and because the scope of medical training of such a person is entirely unclear.  The clause has been treated as limiting the claim to capable of being used by any person.
Claim 12, line 1: the clause “used by a medically trained person” renders the scope of the claim indefinite, because it is not clear if Applicant is trying to claim a method, an apparatus, or both, and because the scope of medical training of such a person is entirely unclear.  The claim has been treated as being directed to only an apparatus, regardless of who uses it.  The Examiner suggests deleting “used by a medically trained person,” from the preamble.
Claim 22, line 2, “said track” lacks a positive antecedent basis; it has been treated as “a track.”
	The remaining claims are rejected because they include the same deficiencies of a claim rejected above, and do not otherwise cure the deficiency.

Claim Rejections - 35 USC § 102
Claims 12-14, 22, and 24 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2010/0094310, by Warring et al. (“Warring”).
Warring discloses a catheter system as claimed by Applicant, as follows.

Claim 12: An intravenous catheter system (title, Abstract, Figs. 1-6) used by a medically trained person, comprising:
	a housing (1);
	a catheter (13);
	a guidewire (11);
	a guide wheel (22) disposed in the housing to engage the guidewire and move the guidewire;
	a passageway in the catheter from one end used on a patient to a second end associated with said housing (see Fig. 9, below, showing the interior passageway); and
	a chamber defining a bore in communication with the passageway, the bore configured to receive the guidewire (needle carrier 6 includes a bore, Figs. 2, 6, through which guidewire 11 extends);
	an aperture providing fluid communication between the bore and a void defined by the chamber, the void for receiving blood from the patient through passageway of the catheter once a needle of the catheter enters a vein of the patient ([0102]: “A small cavity or blood flashback chamber that communicates with the lumen of the access needle 8 is positioned within the needle carrier 6, between the needle carrier nose 5 and the needle carrier 6”).

Claim 13: (The system in accordance with Claim 12) wherein the chamber is visible to the user to disclose a blood flash once the needle of the catheter enters the vein of a patient ([0111], [0115], [0176] state that the flashback chamber is used to determine when the needle tip is in the vein, indicating that it is visible to the user as claimed).
Claim 14: (The system in accordance with Claim 12,) wherein said catheter has a push off tab (Fig. 9; see annotated Fig. 9, below), wherein once the needle of the catheter and the guidewire is in the vein of a body, the medical professional can then use the push off tab to advance the catheter into the vein of the patient (a person is fully capable of using the unlabeled push off tab to advance the catheter).

	Claim 22: (The intravenous catheter system in accordance with Claim 12,) wherein said track forms a loop within said housing (including the track of spool 24; the interior of the housing is also a track as that term is used in Applicant’s specification).

	Claim 24: (The intravenous catheter system in accordance with Claim 12,) wherein the chamber is disposed on the housing (needle carrier is at least temporarily attached to housing 1 and is therefore disposed on the housing) and is positioned distal to the guide wheel (chamber is formed in needle carrier 6, which is distal of the guide wheel 22);
	wherein a distal end of the guidewire is movable with the guide wheel between:
		a first position where the distal end of the guidewire is proximal to the aperture in the bore such that the guidewire will not obstruct the flow of blood into the void through the aperture; and
		a second position where the distal end of the guidewire is distal to the aperture in the bore after a blood flash has been achieved (the distal end of the guidewire is movable entirely from the spool 24 to out the distal end of the needle and catheter, and thus to the two claimed positions).

Claim Rejections - 35 USC § 103

Claims 2, 5-11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2010/0094310, by Warring et al. (“Warring”) in view of U.S. Patent No. 5,318,541, granted to Viera et al. (“Viera”)
	Warring describes a system substantially as claimed by Applicant, as follows, noting that features described in Warring with respect to the embodiment of Figs. 1-3 are also part of the embodiment of Fig. 6 (see [0113]).  A vertical cross-sectional view of Warring’s wheel 22 and guidewire 11, taken through the center of rotation of the wheel, follows.
	Claim 2:	An intravenous catheter system (Title, Abstract; see Fig. 6) comprising:
	a housing (1);
	a catheter (13) attached to a forward end of the housing (see Figs. 6, 8);
	a guidewire (11) is [sic] completely disposed within a track (including the track of spool 24; the interior of the housing is also a track as that term is used in Applicant’s specification) defined by the housing;
	a guide wheel (wheel 22) disposed in the housing, the guide wheel comprising:
		an inner surface (IS; see illustration) configured to engage the guidewire and move the guidewire (id.);
		an outer surface spaced from the inner surface (OS; see illustration);
	a passageway in the catheter (see Fig. 9, lumen in catheter 13) extending from a first end  for insertion to a patient (end within the patient’s vein) to a second end associated with said housing (27); and
	a chamber into which blood flows from the patient through the catheter once a vein of a patient is engaged with the catheter ([0102]: “A small cavity or blood flashback chamber that communicates with the lumen of the access needle 8 is positioned within the needle carrier 6, between the needle carrier nose 5 and the needle carrier 6.” Fluid that flows through the needle necessarily also flows through the catheter positioned around the needle).
	Warring does not disclose that its wheel’s outer surface is contactable by a user to manipulate the guide wheel and move the guidewire without the user contacting the inner surface.
	Viera relates to a guidewire manipulation device which includes wheels, one of which is manipulated by the device’s user, which engage and move the guidewire, and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Warring. Viera teaches, with reference to Figs. 1 and 3, that the wheel set which engages and moves the guidewire 12 can be constructed with a guidewire-engaging guidewheel 24 which is mounted in, and extends outside of, a housing 12 such that the wheel’s outer surface is contactable by a user to manipulate the guide wheel and move the guidewire without the user contacting the inner surface (see Fig. 1).  This configuration assures a “snug frictional contact” between the guidewire and the wheel 24 (Viera, col. 5, line 30).  Viera’s outer surface (OS), also being the side surface of its guidewheel as illustrated above, is certainly “contactable” by a user of the device.  Applicant should note that Viera discloses a structural relationship between outer and inner guide wheel surfaces, the inner surface’s interaction with the guidewire 12, and the “guidewire support” wheel 28 very similar to Applicant’s disclosure, even though the pending claims do not require those relationships.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Warring’s device such that that its wheel’s outer surface is contactable by a user to manipulate the guide wheel and move the guidewire without the user contacting the inner surface, because Viera teaches constructing a guidewire manipulation wheel set with this feature to ensure frictional engagement between the wheel and the guidewire.

	Claim 10: (The intravenous catheter system in accordance with Claim 2,) wherein a user is a medically trained person (see above for the treatment of this clause) and the chamber is visible to the user to disclose a blood flash once a needle of the catheter enters the vein of a patient ([0115]: “When venous blood is observed in the blood flashback chamber . . . ”, thus indicating that chamber is visible to a user).

	Claim 11: (The intravenous catheter system in accordance with Claim 2,) further comprising said catheter having a push off tab (see annotated version of Warring’s Fig. 9, below), wherein once a needle and the guidewire enter the vein of a body, a user can then use a finger to advance the catheter into the vein by use of the push off tab (a user is fully capable of performing this function with Warring’s push off tab).

	Claim 20: (The intravenous catheter system in accordance with Claim 2,) wherein said track forms a loop within said housing (the spool 24 defines a loop as that term is used by Applicant).

	Claim 5: A method for using an IV catheter with a guidewire and a catheter, the method comprising:
	contacting an outer surface of guide wheel [sic] with an index finger of a user without contacting an inner surface of the guide wheel, the inner surface configured to engage the guidewire;
	rotating the guide wheel through the contact by the user with the outer surface to insert the guidewire into a vein of a patient; and
	manipulating a push off tab with the index finger to advance the catheter once the guidewire is in a vein of a patient.
	As discussed above, Warring and Viera together describe a device which includes all of the structural features recited in Claim 5, noting the unlabeled push off tab on Warring’s catheter’s hub 27 in Figs. 1-3 and 6-9, shown above. Warring discloses (see [0115]) using a user’s finger to contact an outer surface of its guide wheel without contacting an inner surface of the guide wheel (see Fig. 1) and a catheter hub push off tab, but does not specifically disclose using a user’s index finger, or using the tab for its purpose of advancing the catheter once the guidewire is in a vein of a patient; it does, however, state, “[f]inally, the intravenous catheter 13 is disengaged from the luer slip 16 fitting on the distal end of the front plug 2, as shown in FIG. 9 . . . ” ([0115]).
	Given that a human practitioner has only five digits on a hand, that Warring specifically provides a push off tab on its catheter’s hub, and Warring specifically describes disengaging that hub from the structure to which it is proximally engaged, the Examiner immediately envisages the practitioner using an index finger, as one of only five digits available to use, to both engage the outer surface of the guide wheel of the Warring /Viera device, and to manipulate its push off tab.
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use Warring/Viera’s device with a user’s index finger to rotate the guide wheel and push the tab to advance the catheter once the guidewire is in a vein of a patient, because a user’s hand only includes five digits with which to perform these actions and a person of ordinary skill in the art would immediately envisage these uses of the user’s index finger.

Claim 6: An IV catheter used by a medical professional (Warring Title, Abstract, Figs. 1-9), comprising:
	a housing (1);
	a catheter (13);
	an integral guide wheel (22) rotatably disposed in said housing, the guide wheel comprising an outer surface (see above concerning Claim 2) and an inner surface that is spaced from the outer surface;
	a guidewire (11) contained within a track defined by the housing and in contact with the inner surface of the guide wheel (the spool 24 defines a track, as well as the interior of the housing 1, in the same manner as Applicant’s disclosure), the guidewire moveable by rotation of the inner surface of said guide wheel into and through said catheter ([0114]); and
	a push off tab disposed on the catheter (see annotated version of Warring’s Fig. 9, above), wherein once the guidewire are [sic: is] in a vein of a body, the medical professional can then use the push off tab to advance the catheter into the vein of the patient (a person is fully capable of using the push off tab to advance the catheter).
	Warring does not disclose that its wheel’s outer surface is manually engageable by a user to manipulate the guide wheel.
See above concerning Viera.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Warring’s device such that that its wheel’s outer surface is manually engageable by a user to manipulate the guide wheel and move the guidewire, because Viera teaches constructing a guidewire manipulation wheel set with this feature to ensure frictional engagement between the wheel and the guidewire.

Claim 7: (The IV catheter in accordance with Claim 6,) further comprising a grip disposed on the outer surface of said guide wheel to assist the medical professional with rotation of the guide wheel (Viera shows a knurled outer surface 33).

Claim 8: (The IV catheter in accordance with Claim 6,) further comprising a second rotatable element (Warring, 23; Viera, 28) adjacent said guidewire to engage said guidewire to move said guidewire.

Claim 9: (The IV catheter in accordance with Claim 8,) wherein said guide wheel and said second rotatable element are disposed on opposed sides of the guidewire (Warring, Fig. 6; Viera, Fig. 3) and work together to move said guidewire in a manner controlled by said medical professional (id.).

	Claim 17: (The IV catheter in accordance with Claim 6,) wherein said track forms a loop within said housing (the track of spool 24 forms a loop, and the housing itself forms a loop as that term is used by Applicant).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Warring and Viera as applied to Claims 2 and 6 above, and further in view of U.S. Patent App. Publ. No. 2012/0283640, by Anderson et al. (“Anderson”).
	Warring and Viera together describe a catheter device substantially as claimed by Applicant; see above.  Warring and Viera do not, however describe a ball element disposed on a trailing end of the guidewire that centers the guidewire in the track and also stops the guidewire from proceeding beyond the guide wheel.
	Anderson relates to an over-the-guidewire catheter placement device and is therefore from an art which is the same as or very closely analogous to those of Applicant’s claims, Warring, and Viera.  Anderson teaches that, in such a device, the guidewire 120 may be constructed with a stop 152 (Fig. 11), 180 (Fig. 16), “. . . to inhibit proximal movement [of the guidewire] once it engages with the through hole 150 . . . ” ([0086]) and/or, “to limit the forward advancement or backward movement of the guidewire 120 within the assembly of the needle 20, the dilator 28, and the sheath 58 . . .” ([0090]).  Fig. 16 shows the position of the ball 180 at a trailing end of the guidewire; [0090] and [0091] state that the balls are movable to any position on the guidewire.  Being a ball, the stop 180 will center the wire when the ball engages another surface as described in Anderson.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the guidewire of Warring/Viera’s device with a ball element disposed on a trailing end of the guidewire that centers the guidewire in the track and also stops the guidewire from proceeding beyond the guide wheel, because Anderson teaches doing so to inhibit and/or prevent movement of a guidewire relative to the devices with which it is used.
	Claim 19 recites this same feature, but in combination with the features of Claim 2, and is therefore also an obvious combination for the same reasons.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Warring as applied to Claim 12 above, and further in view of U.S. Patent App. Publ. No. 2012/0283640, by Anderson et al. (“Anderson”).
	Warring describes a system substantially as claimed by Applicant; see above.  Warring does not, however, describe a stop at one end of the guidewire to limit the travel of the guidewire within the housing.
	See above concerning Andersen.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the guidewire of Warring’s device with a ball element disposed on a trailing end of the guidewire that centers the guidewire in the track and also stops the guidewire from proceeding beyond the guide wheel, because Anderson teaches doing so to inhibit and/or prevent movement of a guidewire relative to the devices with which it is used.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Warring and Viera as applied to Claim 2 above, and further in view of U.S. Patent App. Publ. No. 2004/0215146, by Lampropoulos et al. (“Lampropoulos”) (previously of record).
	Warring and Viera together describe a system substantially as claimed by Applicant; see above.  As with Claim 24, Warring and Viera together describe a system in which the chamber is disposed on the housing and is positioned distal to the guide wheel, the chamber defining a bore connected to the passageway and configured to receive the guidewire, and the distal end of the guidewire is movable with the guide wheel between a first position where the distal end of the guidewire is proximal to the aperture in the bore such that the guidewire will not obstruct the flow of blood into the void through the aperture, and a second position where the distal end of the guidewire is distal to the aperture in the bore after a blood flash has been achieved.
	Warring and Viera do not, however, expressly disclose that their combined device includes an aperture providing fluid communication between the bore and a void defined by the chamber, the void for receiving blood once a needle of the catheter enters the vein of a patient.
	Lampropoulos relates to catheter blood flashback chambers used with guidewires and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Warring, and Viera.  Lampropoulos teaches (see Fig. 3) that a blood flashback chamber can be constructed to include an aperture 22 providing fluid communication between a bore 26 and a void defined by a chamber 30, the void being for receiving blood once a needle of the catheter enters the vein of a patient (cf. Figs. 4A-C), to provide better visualization of blood flashback when the patient’s vein is accessed by the needle.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the blood flashback chamber of Warring/Viera’s device to include an aperture providing fluid communication between its bore and a void defined by its chamber, the void for receiving blood once a needle of the catheter enters the vein of a patient, because Lampropoulos teaches doing so to provide better visualization of blood flashback when the patient’s vein is accessed by the needle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as relating to guidewire assisted catheter insertion devices and devices including flashback chambers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/25/2022